UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6002


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLARENCE LEE BASSETT, JR., a/k/a Junie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:03-cr-00069-RGD-TEM-1)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Lee Bassett, Jr., Appellant Pro Se. Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clarence   Bassett,    Jr.,    appeals    the   district       court’s

order denying his motion for a judicial inquiry and seeking an

evidentiary hearing on the Government’s refusal to file a Fed.

R. Crim. P. 35 motion.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.         United   States       v.    Bassett,      No.

4:03-cr-00069-RGD-TEM-1 (E.D. Va. Dec. 5, 2008).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials      before      the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        2